EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rouget Henschel on 6/1/22 and 6/6/22.
The application has been amended as follows: 
Claims 11, 12, 16, 17, 19, and 21 have been cancelled.

The term “a miRNA,” on line 5 of claim 13 has been removed.

Claim 18 has been amended as follows:

A method of treating a subject presenting sepsis or Trypanosoma infection comprising 

determining the expression of miR-210 in macrophages of the subject; 

determining the expression of miR-210 in macrophages of a healthy control;

detecting an increase of said expression of at least 10% in said subject compared to said healthy control; 

and administering an miR-210 inhibitor to the subject having an increase of miR-210 expression of at least 10%, wherein the inhibitor is an antisense oligomer, a siRNA, a shRNA, a gapmer, an antagomir, a morpholino, a locked nucleic acid, a peptide nucleic acid, a ribozyme,  ZFN, a TALEN, a CRISPR-Cas, a CRISPR-C2c2, or a meganuclease targeting the miR-210 microRNA.


The term “an miR-210 inhibitor” on line 3 of claim 20 has been replaced with -- the miR-210 inhibitor --.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Election/Restrictions
Claim 13 and new claim 22 are allowable. The restriction requirement between groups II and group IV and species requirement for group II, as set forth in the Office action mailed on 11/1/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Group IV is withdrawn.  Claims 18 and 20, directed to a method of treating is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.  The non-elected species in new claim 22 are rejoined with the elected species and examined.  However, claims 11, 12, 16, 17, and 21, directed to invention withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/1/22, with respect to improper Markush; 112(a) and 102 rejections have been fully considered and are persuasive.  The rejection of claims 13-15 has been withdrawn because of the amendment to claim 13 to recite a method of treating sepsis or Trypanosoma infection and limiting an inhibitor to the inhibitors targeting miR-210 as recited in claims 13 and 18 and the term “miRNA” was removed from claim 13 and the addition of new claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635